Citation Nr: 1734007	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  10-24 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for degenerative changes of the lumbar spine with lumbar strain, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1988 to August 1999.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, inter alia, continued a 20 percent rating for the Veteran's service-connected lumbar spine disability.

In a September 2016 decision, the Board, inter alia, remanded the Veteran's claim for an increased rating for his lumbar spine disability to the Agency of Original Jurisdiction (AOJ) for additional development.  For the reasons indicated below, the AOJ complied with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The evidence is at least evenly balanced as to whether the symptoms of the Veteran's service-connected lumbar spine disability have more nearly approximated forward flexion of the thoracolumbar spine to 30 degrees or less; neither ankylosis nor incapacitating episodes have been shown.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for a 40 percent rating, but no higher, for his service-connected lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of the statutes and regulation have been met in this case.  First, VA notified the Veteran in a July 2014 letter of the information and evidence needed to substantiate and complete his increased rating claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The claim was most recently readjudicated in a March 2017 supplemental statement of the case.

Additionally, VA assisted the Veteran in obtaining identified and available evidence needed to substantiate the claim and affording the Veteran VA examinations, the reports of which are of record.  As indicated by the discussion below, these examination reports, along with the other lay and medical evidence of record, contain sufficient evidence by which to evaluate the Veteran's service-connected lumbar spine disability in the context of the pertinent regulations.  There is no evidence that additional relevant records have yet to be requested or that additional examinations are in order.

Moreover, in its September 2016 remand, the Board instructed the AOJ to ask the Veteran to identify all treatment for his lumbar spine disability, to obtain updated VA treatment records, and to arrange for the Veteran to undergo VA examination for evaluation of his lumbar spine disability.  The AOJ obtained updated VA treatment records and sent the Veteran a letter asking him to identify all treatment for his lumbar spine disability in September 2016.  The AOJ also arranged for the Veteran to undergo VA examination for evaluation of his lumbar spine disability in September 2016.  As such, the AOJ substantially complied with the Board's remand instructions, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, supra, where the Board's remand instructions were substantially complied with).

The Board will therefore proceed to the merits of the claim on appeal.

II.  Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in VA's Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, a uniform 40 percent rating is proper.

The Veteran's service-connected lumbar spine disability is currently rated 20 percent under 38 C.F.R. § 4.71a, DC 5237, applicable to lumbosacral strain.  All diseases and injuries of the spine other than IVDS, however, are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  IVDS is rated either under the General Rating Formula or under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Rating Formula), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under the General Rating Formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Higher ratings of 50 and 100 percent are warranted for unfavorable ankylosis of the thoracolumbar spine and unfavorable ankylosis of the entire spine, respectively.  Note (1) to the General Rating Formula provides that associated objective neurologic abnormalities are to be rated separately under the appropriate diagnostic code.

Under the IVDS Rating Formula, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Note (1) to the IVDS Rating Formula provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

The regulations applicable to rating musculoskeletal disabilities require that VA must generally consider the extent that a veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination as well as whether there is less or more movement than normal or weakened movement.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.

Turning to the evidence of record, in July 2014, the Veteran underwent a VA back conditions examination.  At that examination, he reported that he had daily pain in his lower back that lasted all day and was worse with prolonged standing or sitting.  He also reported that flare-ups did not impact the function of his thoracolumbar spine.  

On examination, initial range of motion measurements for the thoracolumbar spine were as follows: forward flexion of 40 degrees; extension of 20 degrees; right lateral flexion of 15 degrees; left lateral flexion of 20 degrees; right lateral rotation of 30 degrees or greater; and left lateral rotation of 30 degrees or greater.  The VA examiner noted that there was objective evidence of painful motion beginning at 40 degrees for forward flexion, 20 degrees for extension, 15 degrees for right lateral flexion, 20 degrees for left lateral flexion, 30 degrees or greater for right lateral rotation, and 30 degrees or greater for left lateral rotation.  Range of motion measurements after repetitive-use testing were the same as the initial range of motion measurements above.  The VA examiner found that the Veteran did not have additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing.  However, he found that the Veteran had functional loss and/or functional impairment of the thoracolumbar spine, indicating the following contributing factors of disability: less movement than normal; excess fatigability; pain on movement; interference with sitting, standing and/or weight-bearing; and lack of endurance.  

The VA examiner also found that the Veteran had radiculopathy of the right sciatic nerve, but that he had no other neurologic abnormalities or findings related to a thoracolumbar spine condition (such as bowel or bladder problems/pathologic reflexes).  He also found that the Veteran did not have ankylosis or IVDS of the thoracolumbar spine.  In addition, he noted that the Veteran's lumbar spine disability impacted his ability to work.  In this regard, he noted that the Veteran reported that he had to take frequent (two days per month) sick leave, and that he was on probation at his work for excessive sick leave.  He also noted that the Veteran was limited in lifting and bending, and that he could not carry over about 10 pounds.

In his February 2015 notice of disagreement, the Veteran indicated that due to his lumbar spine disability, he walked slowly with pain and only for a short distance before having to sit down, could not jog or run, dealt with pain 24 hours and seven days a week that couldn't be controlled, walked hunchbacked at times, had pain so severe that it shot down his right leg at times, and had embarrassing moments of urinating on himself at times.  He also stated that he had problems bending forward, backward and lateral without pain, going up and down stairs, and laying down and getting out of bed.  He also stated that even sitting down was uncomfortable.

In September 2016, the Veteran underwent another VA back conditions examination.  At that examination, he reported that since 2014, he felt that his back pain was getting worse and that he had to wear a back brace.  He also reported that he had constant pain with sitting and standing, but worse with standing.  He also reported having flare-ups.  In this regard, he reported that he had lower back pain, stiffness, and tightness, and that movement caused a stabbing pain on the lower right side.  He also reported having functional loss or functional impairment.  In this regard, he reported that he had trouble with bending, sitting and standing.  

On examination, initial range of motion measurements for the thoracolumbar spine were as follows: forward flexion of 90 degrees; extension of 20 degrees; right lateral flexion of 30 degrees; left lateral flexion of 30 degrees; right lateral rotation of 30 degrees; and left lateral rotation of 30 degrees.  However, the VA examiner noted that forward flexion was limited to 10 degrees with standing and 90 degrees with sitting.  Although the VA examiner noted that the initial range of motion was abnormal, she indicated that the range of motion itself did not contribute to functional loss.  She noted that pain was exhibited in forward flexion and extension, but that it did not result in/cause functional loss.  She also noted that there was no evidence of pain with weight-bearing.  She also noted that there was no additional loss of function or range of motion after three repetitions.  She indicated, however, that the examination was medically inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  She explained that while the Veteran was sitting on the examination table, he was requested to lift his lower extremities up bilaterally five times which was evident for a 90 degree forward flexion with fluidity of motion and no pain complaints, and that the Veteran was not able to display a 90 degree forward flexion in a standing position.  

The VA examiner also indicated that she was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time because it "[m]ay vary with activity."  She also indicated that she was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with flare-ups because it "[m]ay vary with activity."  In addition, she found that the Veteran had radiculopathy of the right sciatic nerve, but that he had no other neurologic abnormalities or findings related to a thoracolumbar spine condition (such as bowel or bladder problems/pathologic reflexes).  She also found that the Veteran did not have ankylosis.  She also found that the Veteran had IVDS, but that he had no episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  Additionally, she noted that the Veteran's lumbar spine disability impacted his ability to work.  In this regard, she noted that the Veteran was unable to perform prolonged bending, heavy lifting, standing and walking.

In an October 2016 statement, the Veteran's wife indicated that the Veteran could not walk long distances or short distances, or sit or stand for a long period of time due to his chronic back pain.  She also indicated that the Veteran had problems bending forward or backward, especially if he had been on his feet for a short period of time.  She also indicated that the Veteran woke up in the middle of the night due to spasms, and at times, he would have accidents wetting himself.  She also stated that the Veteran struggled with getting up in the morning, needing to roll out of bed instead of sitting up due to his back pain.

In May 2017, the Veteran submitted a statement, in which he stated that on the morning of the September 2016 VA examination, he had a severe migraine as well as severe back spasms, and that in order to go to the examination, he overdosed on his medications, to include pain medication.  He stated that even though he was still in pain, he was numb enough to walk.  He also stated that all the exercises the VA examiner wanted him to do were all still painful, and that one exercise (walking across the room on his heels looking straight forward) almost caused him to pass-out from the pain.  He also stated that when the VA examiner directed him to bend forward and back, that he was only able to barely move in either direction 10 percent.  He indicated that due to the combination of shock from all the pain he was experiencing that day and his overdose of medication, the VA examiner was unable to see the full extent of the severity of his lumbar spine disability.  He also indicated that when he reported off from work due to his back, he needed bedrest in order for him to go to work the next day.  He also indicated that he had difficulty walking, and that he usually walked in a fixed position, slumped down and usually dragging his right leg.

Based on the foregoing, the Board finds that a 40 percent rating for the Veteran's lumbar spine disability is warranted for the entire appeal period.  The Board has considered 38 C.F.R. §§ 4.40 and 4.45 as interpreted in DeLuca, supra.  To that end, although forward flexion was not shown to be 30 degrees or less in the July 2014 VA examination report, it was reduced to a significant degree, with additional functional loss (i.e., less movement than normal, excess fatigability, pain on movement, interference with sitting standing and/or weight-bearing, and lack of endurance).  In addition, although forward flexion was not shown to be 30 degrees or less in the September 2016 VA examination report, it was reduced to 30 degrees or less on weight-bearing, and the Veteran has made competent and credible assertions concerning the accuracy of the range of motion measurements taken at that examination.  Moreover, the Veteran's statements, to include during VA examinations, have indicated that he experiences significant flare-ups that limit his range of motion of his lumbar spine to a point where he cannot bend to any significant degree.  Furthermore, although the September 2016 VA examination report contained somewhat inconsistent and contrasting findings with regard to additional functional loss, the VA examiner ultimately opined that she was unable to say without mere speculation whether other contributing factors of disability significantly limited functional ability, and the Court has more generally held that examiners' conclusions that an opinion would be speculative are generally disfavored and the Board can only rely on such conclusions in limited circumstances not present here.  See Jones v. Shinseki, 23 Vet. App. 382 (2009).

In sum, even if forward flexion was not limited to 30 degrees or less on range of motion testing during the appeal period, the Board finds it reasonable to conclude that the additional functional impairment and flare-ups noted during the pertinent time period caused disabling manifestations that equated to at least limited forward flexion to 30 degrees or less, consistent with the VA examinations range of motion measurements and the Veteran's competent and credible statements in this regard.  Thus, in consideration of all of the above, the Board finds that the evidence is at least evenly balanced as to whether limitation of motion of the thoracolumbar spine has throughout the appeal period more nearly approximated forward flexion of 30 degrees or less, the criterion for a 40 percent rating.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, a rating of 40 percent for his service-connected lumbar spine disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

However, the Board finds that a rating higher than 40 percent for the Veteran's lumbar spine disability is not warranted at any point during the appeal period.  In this case, neither the Veteran's lay statements nor the VA examination reports indicate that there was unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  Rather, these reports contain specific findings of no ankylosis and range of motion measurements reflecting that there is no ankylosis.  The lay statements similarly do not indicate that there has been ankylosis.  Moreover, while VA must in some circumstances consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination (see DeLuca, supra; 38 C.F.R. §§ 4.40, 4.45, 4.59), this rule does not apply where, as here, the Veteran is receiving the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  For similar reasons, the Court's holding in Correia v. McDonald, 28 Vet. App. 158 (2016), that 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply, is not for application, as range of motion findings cannot result in an increased rating.  Thus, a rating higher than 40 percent is not warranted under the General Rating Formula.

In addition, although the evidence of record shows a diagnosis of IVDS, it does not reflect that the Veteran has suffered from incapacitating episodes.  In this regard, the Veteran does not contend, and the evidence does not reflect, that he has suffered from incapacitating episodes.  In this regard, the September 2016 VA examination report noted that the Veteran had no incapacitating episodes in the past 12 months.  Additionally, while the Veteran stated in May 2017 that he required bedrest when he reported off from work, he did not indicate that his symptoms required bed rest prescribed by a physician and treatment by a physician.  Nevertheless, even if he had suffered from incapacitating episodes, the Veteran did not indicate that such incapacitating episodes had a total duration of at least six weeks during a 12 month period, the criteria required for a higher, 60 percent rating.  Hence, a rating higher than 40 percent is also not warranted under the IVDS Rating Formula.

The Board has also considered whether the Veteran has any associated objective neurological abnormalities with his lumbar spine disability.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  The Veteran is in receipt of a separate rating for radiculopathy of the right lower extremity and the issue of whether a higher rating is warranted for this disability is not currently on appeal.  Thus, the question is whether the Veteran has other associated neurological abnormalities associated with his lumbar spine disability.  However, the evidence of record, to include the lay statements, does not indicate that the Veteran has any other neurological abnormalities associated with his lumbar spine disability.  While the Veteran is competent to report symptoms and to opine as to some matters of diagnosis and etiology, Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), to the extent the Veteran asserts that his reported urinary incontinence is related to his lumbar spine disability, such an assertion is a statement as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Veteran's statements on this complex medical matter are therefore not competent.  To the extent that these statements are competent, the Board finds that the multiple, specific examination findings of the July 2014 and September 2016 VA examiners that the Veteran had no other neurologic abnormalities or findings related to a thoracolumbar spine condition (such as bowel or bladder problems/pathologic reflexes) to be of greater probative weight than the more general lay assertions in this regard.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether this exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment and frequent hospitalization.  If the disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

In this case, the Veteran has indicated having problems with bending, running, jogging, lifting, carrying, walking, standing, sitting or lying down for long periods of time due to back pain.  The Board finds that these symptoms are contemplated by the criteria for rating diseases of the spine.  Although the symptoms are not specifically referenced in the General Rating Formula, the Veteran has indicated that such symptoms are the result of pain.  The General Rating Formula indicates that its criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  This broad language in the criteria contemplates all of the symptoms indicated by the Veteran even though they are not specifically listed.  Moreover, pain is contemplated in the rating criteria for all musculoskeletal disabilities, and therefore it does not need to be identified in each individual code to indicate its inclusion.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis); see also 38 C.F.R. §§ 4.40, 4.45.  The Board therefore need not consider whether the Veteran's lumbar spine disability causes marked interference with employment or frequent hospitalization for purposes of an extraschedular rating.  Thus, referral for consideration of an extraschedular rating for the Veteran's lumbar spine disability is not warranted.  See 38 C.F.R. § 3.321(b)(1) (2016).

Moreover, the Board notes that according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a claimant may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Here, however, the Veteran and his representative have not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

Finally, the Board finds that the issue of entitlement to a total disability evaluation based on individual unemployability (TDIU) has not been raised by the record as part of the Veteran's increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (the issue of entitlement to TDIU is part of an increased rating claim when that issue is raised by the record); see also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of entitlement to TDIU is raised whenever there is "cogent evidence of unemployability, regardless of whether [the claimant] states specifically that he is seeking TDIU benefits").  While, as noted above, the Veteran has indicated that his lumbar spine disability has caused absences at work (twice a month), the evidence of record, including the Veteran's own statements, do not indicate that his lumbar spine disability has precluded or tended to preclude him from securing and following substantially gainful employment.  On the contrary, the evidence of record demonstrates that the Veteran has been employed as an electrician throughout the appeal period.  The issue of entitlement to a TDIU has therefore not been raised.

For the foregoing reasons, the preponderance of the evidence reflects that a rating higher than 40 percent is not warranted for the Veteran's service-connected lumbar spine disability; the benefit of the doubt doctrine is therefore not for application in this regard.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  The benefit of the doubt has been resolved in favor of the Veteran in granting a 40 percent rating for his service-connected lumbar spine disability.  See id.


ORDER

Entitlement to a rating of 40 percent, but no higher, for the Veteran's service-connected lumbar spine disability is granted, subject to controlling regulations governing payment of monetary awards.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


